Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1-42 are currently pending and have been considered below. 

Priority
The present application, filed on 04/30/2020, claims priority to Provisional Application 62/840,959, filed on 04/30/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The claims are objected to as before claim 1, recites: “Concept #1”, which appears to be a minor informality that should not be in the claim set.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting rejection of Application No. 16/863,692:

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 15 and 29, A compensation management method, executed on a computing device, comprising: enabling a user to define a compensation plan for a performance-based employee within an automotive space (16/863,692 (claims 1, 14 and 27) A compensation management method, executed on a computing device, comprising: enabling a user to define a compensation plan for a performance-based employee); obtaining performance information for the performance-based employee; (16/863,692 (claims 1, 14 and 27) obtaining performance information for the performance-based employee, wherein the performance information includes supplemental performance information; and) calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan(16/863,692 (claims 1, 14 and 27) calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.).

Claims 2, 16 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17 and 30 of pending Application No. 16/863,692 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 2, 16 and 30, The compensation management method of claim 1 wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space.(16/863,692 (claims 4, 17 and 30) 

Claims 3, 17 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5, 18 and 31 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 17 and 31, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products.(16/863,692 (claims 5, 18 and 31) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of products.).

Claims 4, 18 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 19 and 32 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 18 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services.(16/863,692 (claims 6, 19 and 32) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of services).

Claims 5, 19 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 and 33 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 5, 19 and 33, The compensation management method of claim 1 wherein enabling a user to define a compensation plan for a performance-based employee includes: enabling the user to define the compensation plan for the performance- based employee by selecting the compensation plan from a plurality of available compensation plans..(16/863,692 (claims 7, 20 and 33) The compensation management method of claim 1 wherein enabling a user to define a compensation plan for a performance-based employee includes: enabling the user to define the compensation plan for the performance- based employee by selecting the compensation plan from a plurality of available compensation plans).

Claims 6, 20 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 21 and 34 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 6, 20 and 34, the compensation management method of claim 1 wherein enabling a user to define a compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee. (16/863,692 (claims 8, 21 and 34) the compensation management method of claim 1 wherein enabling a user to define a compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee.).

Claims 7, 21 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 22 and 35 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 7, 21 and 35, the compensation management method of claim 1 wherein the performance information includes sales performance information. (16/863,692 (claims 9, 22 and 35) the compensation management method of claim 1 wherein the performance information includes sales performance information.).

Claims 8, 22 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 23 and 36 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 22 and 36, The compensation management method of claim 7 wherein obtaining performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform (16/863,692 (claims 10, 23 and 36) The compensation management method of claim 9 wherein obtaining performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform.)

Claims 9, 23 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 9, 23 and 37, the compensation management method of claim 1 wherein the performance information includes supplemental performance information (16/863,692 (claims 1, 14 and 27) wherein the performance information includes supplemental performance information.)

Claims 10, 24 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15 and 28 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 24 and 38, The compensation management method of claim 9 wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,692 (claims 2, 15 and 28) The compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform).

Claims 11, 25 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16 and 29 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 11, 25 and 39, The compensation management method of claim 9 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator.(16/863,692 (claims 3, 16 and 29) The compensation management method of claim 1 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 12, 26 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 24 and 37 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 12, 26 and 40, the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a payroll platform (16/863,692 (claims 11, 24 and 37) the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a payroll platform).

Claims 13, 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 25 and 38 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 13, 27 and 41, the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a dealership management platform. (16/863,692 (claims 12, 25 and 38) the compensation management method of 

Claims 14, 28 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 26 and 39 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 14, 28 and 42, the compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators. (16/863,692 (claims 13, 26 and 39) the compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators.)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Nonstatutory double patenting rejection of Application No. 16/863,760:

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 11, 15, 16, 24, 28, 29 and 37 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 15 and 29, A compensation management method, executed on a computing device, comprising: enabling a user to define a compensation plan for a performance-based employee within an automotive space (16/863,760 (claims 2, 15 and 28) The compensation management method further comprising: identifying a compensation plan for a specific performance-based employee) obtaining performance information for the performance-based employee, and (16/863,760 (claims 11, 24 and 37) The compensation management method wherein the performance information includes supplemental performance information) calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.(16/863,760 (claims 3, 16 and 29) calculating compensation information for the specific performance-based employee based, at least in part, upon the compensation plan for the specific performance-based employee to position the specific performance-based employee.)

Claims 10, 24 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 25 and 38 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 24 and 38, The compensation management method of claim 9 wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,760 (claims 12, 25 and 38) The compensation management method, wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.).


Claims 11, 25 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 26 and 39 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 11, 25 and 39, The compensation management method of claim 9 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator..(16/863,760 (claims 13, 26 and 39) The compensation management method wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 3, 17 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 and 33 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 17 and 31, the compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products.16/863,760 (claims 7, 20 and 33) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of products.).

Claims 4, 18 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 21 and 34 of pending Application No. 16/863,760 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 18 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services.(16/863,760 (claims 8, 21 and 34) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of services).

Claims 7, 21 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 22 and 35 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 7, 21 and 35, the compensation management method of claim 1 wherein the performance information includes sales performance information. (16/863,760 (claims 9, 22 and 35) the compensation management method of claim 1 wherein the performance information includes sales performance information).

Claims 8, 22 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 23 and 36 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 22 and 36, The compensation management method of claim 7 wherein obtaining performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform. (16/863,760 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 15-28 are directed to a computer program product. The broadest reasonable interpretation of a claim drawn to a computer program product and a computer-readable medium covers forms of non-transitory tangible media and transitory propagating signals per se. Applicant’s specification, para 0153, states “The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave.” The claims as written is directed to non-statutory subject matter, therefore appropriate correction is required. See In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 	Examiner note: To overcome this rejection, Claims 15-28 can be amended to include “a non-transitory computer program product”.
Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-14 are directed to a method (i.e. a process). Claims 29-42 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.	Claims 15-28 do not fall within one of the four statutory categories and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. However, if claims 15-28 were claimed to be a statutory category they would also fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: A compensation management method, comprising: enabling a user to define a compensation plan for a performance-based employee within an automotive space; obtaining performance information for the performance-based employee; and calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss calculating compensation for an employee using performance information for the employee and compensation plan information, which is a clear business relations for employee compensation and one of certain methods of organizing human activity.

Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a computing device (claim 1), a computer program product, a computer readable medium, a processor (claim 15), a computing system and a memory (claim 29). These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 		Dependent claims 2-14, 16-28 and 30-42 add additional limitations, for example: (claim 2)  wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space; (claim 3) wherein the performance- based employee is a performance-based seller of products, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	


					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-42 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US 2013/0006883 A1), hereinafter “McKeown”, over Stiffler et al. (US 2014/0324645 A1), hereinafter “Stiffler”.
Regarding Claim 1, McKeown teaches A compensation management method, executed on a computing device, comprising: … within an automotive space (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0071, 0073-0074, 0251 discloses computing system. McKeown, para 0069, discloses platform may be used in retail, insurance, hotel service, transportation and more. Para 0195, discloses Daimler Chrysler (automotive space)); 	…	obtaining performance information for the performance-based employee, and (Para 0139; para 0202 and 0211, Figure 26, discloses performance ratings);	calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan (para 0080, 0244, discloses award or bonus processing… bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like.)	Yet McKeown does not appear to explicitly teach “enabling a user to define a compensation plan for a performance-based employee”.	In the same field of endeavor Stiffler teaches enabling a user to define a compensation plan for a performance-based employee (Stiffler, Abstract. Para 0061, discloses creating highly flexible compensation plans).enabling a user to define a compensation plan for a performance-based employee as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way, and may represent each element of the compensation plan in a logical flow that makes business sense to the user (Stiffler, para 0061). The McKeown invention, now incorporating the Stiffler invention, has all the limitations of claim 1.
Regarding Claim 2, McKeown, now incorporating Stiffler, teaches the compensation management method of claim 1 and McKeown further teaches wherein the automotive space includes one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; and an automotive parts space (McKeown, para 0069, discloses platform may be used in retail, insurance, hotel service (hospitality), transportation and more. Para 0195, discloses Daimler Chrysler (automotive space)).	
Regarding Claim 3, McKeown teaches The compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of products (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.).
Regarding Claim 4, McKeown teaches The compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of services (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.)
Regarding Claim 5, McKeown teaches the compensation management method of claim 1.	Yet McKeown does not appear to explicitly teach “wherein enabling a user to define a compensation plan for a performance-based employee includes: enabling the user to define the compensation plan for the performance- based employee by selecting the compensation plan from a plurality of available compensation plans..”	In the same field of endeavor Stiffler teaches wherein enabling a user to define a compensation plan for a performance-based employee includes: enabling the user to define the compensation plan for the performance- based employee by selecting the compensation plan from a plurality of available compensation plans (Stiffler, Abstract. Para 0006, discloses compensation plans, including complex and unique plans, to be easily implemented, modified, and administered. Para 0061, discloses creating highly flexible compensation plans).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling the user to define the compensation plan for the performance- based employee by selecting the compensation plan from a plurality of available compensation plans as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way (Stiffler, para 0061).
Regarding Claim 6, McKeown teaches the compensation management method of claim 1.	Yet McKeown does not appear to explicitly teach “wherein enabling a user to define a compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee...”	In the same field of endeavor Stiffler teaches wherein enabling a user to define a compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee (Stiffler, Abstract. Para 0061, discloses creating highly flexible compensation plans).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling the user to define a bespoke compensation plan for the performance-based employee as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way, and 
Regarding Claim 7, McKeown teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance information includes sales performance information (McKeown, para 0152, discloses sales per employee).
Regarding Claim 8, McKeown teaches the compensation management method of claim 7 and McKeown further teaches wherein obtaining performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a dealership management platform (McKeown, para 0152, discloses Corporate Work service may encompass work-flow activities with regard to the entire organization. Some of the applications in this service may be employee performance trends … sales per employee ratios or workforce productivity ratios may be provided by this service).
Regarding Claim 9, McKeown teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance information includes supplemental performance information (McKeown, para 0139, 0202 and 0211, Figure 26, discloses performance ratings).		Regarding Claim 10, McKeown, now incorporating Stiffler, teaches the compensation management method of claim 9, and McKeown further teaches wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, 
Regarding Claim 11, McKeown, now incorporating Stiffler, teaches The compensation management method of claim 9, and McKeown further teaches wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, discloses performance ratings (a rating platform), para 0203, 0223 and 0245, discloses employee hours).	
Regarding Claim 12, McKeown teaches the compensation management method of claim 1 and McKeown further teaches further comprising: providing the compensation information for the performance-based employee to a payroll platform (McKeown, para 0177, 0191, Para 0069, discloses the platform may be associated with payroll; para 0142, discloses payroll may interact through this service.)
Regarding Claim 13, McKeown teaches the compensation management method of claim 1 and McKeown further teaches further comprising: providing the compensation information for the performance-based employee to a dealership management platform (McKeown, para 0195, discloses multi-national ownership (e.g. Daimler Chrysler)).
Regarding Claim 14, McKeown teaches the compensation management method of claim 1 and McKeown further teaches wherein obtaining performance information for the performance based employee includes one or more of: selectively excluding one or more performance indicators; (McKeown, para 0152-0153; para 0136, discloses rules within the combined business applications, para 0112, discloses filtering data) and selectively devaluing one or more performance indicators (McKeown, para 0213-0214, discloses weighting; para 0088 discloses customization of the platform; para 0200, discloses calculations of information. The support screens may present information 
Regarding Claims 15 and 29, the claims recite analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claims 16 and 30, the claims recite analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claims 17 and 31, the claims recite analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claims 18 and 32, the claims recite analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claims 19 and 33, the claims recite analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claims 20 and 34, the claims recite analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claims 21 and 35, the claims recite analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claims 22 and 36, the claims recite analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claims 23 and 37, the claims recite analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claims 24 and 38, the claims recite analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claims 25 and 39, the claims recite analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claims 26 and 40, the claims recite analogous limitations to claim 12 above, and is therefore rejected on the same premise.
Regarding Claims 27 and 41, the claims recite analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding Claims 28 and 42, the claims recite analogous limitations to claim 14 above, and is therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum 
Otto et al. US 2009/0138342 A2 – discussing compensation method for employees
Yacobi et al. US 2016/0104184 A1 – discussing an incentives platform receives information about business processes from a plurality of businesses. The information includes specific performance information for employees of each of the businesses. Each business may use the platform to tailor an incentives program for its employees, where employees receive rewards based on their performance metrics… ratings received form the one or more businesses, comments received from the one or more businesses
Troyer US 2003/0050830 A1 – discussing evaluating performance of automotive collision repair shop.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629

/SANGEETA BAHL/Primary Examiner, Art Unit 3629